ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on April 2, 2021, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 8 has been entered.
Claim(s) 1-7, 9-18 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
A.	Claim(s) 1-7, 9-13, 16 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Makio et al.,) teaches an illumination device comprising: a light diffusion device including element diffusion devices that diffuse incident light; a coherent light source that emits coherent light; a shaping optical system that shapes the coherent light; a scanner that adjusts a traveling direction of the coherent light so as to allow the coherent light to scan the light diffusion device; and a light condensing optical system located on a light path of the coherent light from the shaping optical system up to the light diffusion device; wherein the light condensing optical system condenses the coherent light such that a spot area on the light diffusion device is smaller than the element diffusion device; wherein each wherein the shaping optical system divides the coherent light emitted from the coherent light source into light fluxes; wherein the light condensing optical system adjusts light paths of the light fluxes such that the light fluxes are overlapped at least partially on the light diffusion device.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the illumination device comprising the various elements as claimed above in combination with the specific limitation of the element diffusion devices are arranged in a direction which is parallel to a scanning direction of the spot area; and wherein an effective scanning section along the scanning direction, in which the whole spot area is located only within one element diffusion device, is longer than an ineffective scanning section along the scanning direction, in which the spot area is located over two element diffusion devices that are adjacent in the scanning direction as set forth in Claim 1.  
Claim(s) 1 are allowable because of their dependency status from Claim 2-7, 9-13, 16
B.	Claim(s) 14 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Makio et al.,) teaches an illumination device comprising: a light diffusion device including element diffusion devices that diffuse incident light: a coherent light source that emits coherent light; a shaping optical system that shapes the coherent light; a scanner that adjusts a 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the illumination device comprising the various elements as claimed above in combination with the specific limitation of the element diffusion devices are arranged in a direction which is parallel to a scanning direction of the spot area; and wherein an effective scanning section along the scanning direction, in which the whole spot area is located only within one element diffusion device, is longer than an ineffective scanning section along the scanning direction, in which the spot area is located over two element diffusion devices that are adjacent in the scanning direction  as set forth in Claim 14.
C.	Claim(s) 15 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Makio et al.,) teaches an illumination device comprising: a light diffusion device including element diffusion devices that diffuse incident light; a coherent light source that emits coherent 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the illumination device comprising the various elements as claimed above in combination with the specific limitation of the element diffusion devices are arranged in a direction which is parallel to a scanning direction of the spot area; and wherein an effective scanning section along the scanning direction, in which the whole spot area is located only within one element diffusion device, is longer than an ineffective scanning section along the scanning direction, in which the spot area is located over two element diffusion devices that are adjacent in the scanning direction as set forth in Claim 15.  
D.	Claim(s) 17 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Makio et al.,) teaches an illumination device comprising: a light diffusion device including element 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the illumination device comprising the various elements as claimed above in combination with the specific limitation of the element diffusion devices are arranged in a direction which is parallel to a scanning direction of the spot area; and wherein an effective scanning section along the scanning direction, in which the whole spot area is located only within one element diffusion device, is longer than an ineffective scanning section along the scanning direction, in which the spot area is located over two element diffusion devices that are adjacent in the scanning direction as set forth in Claim 17.  
E.	Claim(s) 18 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Makio et al.,) teaches an illumination device comprising: a light diffusion device including clement 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the illumination device comprising the various elements as claimed above in combination with the specific limitation of the element diffusion devices are arranged in a direction which is parallel to a scanning direction of the spot area; and wherein an effective scanning section along the scanning direction, in which the whole spot area is located only within one element diffusion device, is longer than an ineffective scanning section along the scanning direction, in which the spot area is located over two element diffusion devices that are adjacent in the scanning direction as set forth in Claim 18.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner